UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 31, 2011 MAXSYS HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 000-53148 26-0904488 (State or other jurisdiction ofIncorporation) (Commission File Number) (IRS EmployerIdentification No.) 22817 Ventura Blvd., Suite #462, Woodland Hills, CA 91364 (Address of principal executive offices)(Zip Code) (818) 943-8068 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Maxsys Holdings, Inc. (the “Company”) decided to extend the Long-Stop-Date described in the Memorandum of Understanding dated on December 19, 2010 between the Company and Dalian Pauley Shield Bio-Engineering Co. from March 31, 2011 to April 30, 2011. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Special Board Resolution dated March 31, 2011, Approving to Extend Long-Stop-Date in MOU Between Maxsys Holdings, Inc. and Dalian Pauley Shield Bio-Engineering Co. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Maxsys Holdings, Inc. Dated: April 4, 2011 By: /s/ William Elder William Elder Title: CEO EXHIBIT INDEX Exhibit No. Description Special Board Resolution dated March 31, 2011, Approving to Extend Long-Stop-Date in MOU Between Maxsys Holdings, Inc. and Dalian Pauley Shield Bio-Engineering Co.
